PER CURIAM.
The final judgment under review, which was entered in favor of the defendant General Motors Corporation based on a jury verdict after trial below, is affirmed upon a holding that: (a) “[collateral estoppel, or estoppel by judgment, is a judicial doctrine which in general terms prevents identical parties from relitigating issues that have previously been decided between them,” and has, as one of its essential elements, the requirement that “[t]he parties ... be identical.” Mobil Oil Corp. v. Shevin, 354 So.2d 372, 374 (Fla.1978); (b) the judicial doctrine of collateral estoppel or estoppel by judgment is totally inapplicable to this case because the defendant General Motors Corporation was not a party to the prior final summary judgment entered in favor of the co-defendant herein, see Fuller v. General Motors Corp., 353 So.2d 1236 (Fla. 3d DCA), cert. denied, 361 So.2d 832 (Fla.1978), and was in no sense bound thereby; and (c) the trial court was, accordingly, correct in allowing the defendant General Motors Corporation to litigate at trial below the issue of the alleged defective brakes in this products liability action.
Affirmed.